Electronically Filed
                                                      Supreme Court
                                                      SCPR-15-0000932
                                                      28-DEC-2015
                                                      09:24 AM



                           SCPR-15-0000932


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



            IN RE CURTIS EVANS ALDENDIFER, Petitioner.



                         ORIGINAL PROCEEDING


      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of Petitioner Curtis E. Aldendifer’s


petition to resign and surrender his license to practice law in


the State of Hawai'i, filed pursuant to Rule 1.10 of the Rules of

the Supreme Court of the State of Hawai'i (RSCH), and of the

affidavits and exhibits in support thereof, we note the affidavit


from the Hawai'i State Bar Association mis-states Petitioner’s

current voluntary inactive status as active, but we nevertheless


determine the error does not justify requiring Petitioner to


resubmit the petition.   Therefore, 


           IT IS HEREBY ORDERED that the petition is granted. 


           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g), 


that Petitioner shall comply with the notice, affidavit, and


record requirements of RSCH Rule 2.16(a), (b), (d), and (g).


           IT IS FINALLY ORDERED that the Clerk shall remove the

name of Petitioner Curtis E. Aldendifer, attorney number 5630,

from the roll of attorneys of the State of Hawai'i, effective

with the filing of this order.

          DATED:   Honolulu, Hawai'i, December 28, 2015.

                                      /s/ Mark E. Recktenwald
                                      /s/ Paula A. Nakayama
                                      /s/ Sabrina S. McKenna
                                      /s/ Richard W. Pollack
                                      /s/ Michael D. Wilson




                                 2